On October 9,1997, it was ordered, adjudged and decreed that for the offense of Mitigated Deliberate Homicide, a felony, the defendant is sentenced to Montana State Prison for forty (40) years with ten (10) years suspended upon conditions as set forth in the October 9,1997 judgment. The defendant is designated ineligible for parole. The suspended portion of defendant’s sentence has conditions which are stated in the October 9,1997 judgment. The defendant is granted 59 days’ credit for time served prior to sentencing (September 24,1996 - November 22,1996).
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Attorney Ed Sheehy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this case be remanded to Judge Sherlock, 1st Judicial District, Lewis & Clark County, for inclusion in the judgement stating reasons why the defendant be declared ineligi*6ble for parole or participation in a supervised release program pursuant to 46-18-202 (2).
Done in open Court this 20th day of February, 1998.
DATED this 12th day of March, 1998.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Attorney Ed Sheehy for representing Curtis Christianson in this matter.